IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE                                    06/29/2017

                          AT KNOXVILLE

                   STATE OF TENNESSEE v. ROY D. MOORE

                   Appeal from the Circuit Court for Blount County
                   Nos. C18896-98    Tammy M. Harrington, Judge


                              No. E2016-00206-CCA-R3-CD


The Defendant, Roy D. Moore, through counsel, appeals as of right from the Blount County
Circuit Court’s order revoking his probation and ordering him to serve his sentence in
confinement. The State has filed a motion to affirm the trial court’s order pursuant to
Tennessee Court of Criminal Appeals Rule 20. Following our review, we conclude that the
State’s motion is well-taken and affirm the order of the trial court.

             Tenn. R. App. P. 3; Judgment of the Circuit Court Affirmed
             Pursuant to Rule 20, Rules of the Court of Criminal Appeals.

ROBERT H. MONTGOMERY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and D. KELLY THOMAS, JR., JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee, for the Appellant, Roy D. Moore.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel,
for the Appellee, State of Tennessee.


                              MEMORANDUM OPINION

       On June 19, 2010, the Defendant pleaded guilty to two counts of aggravated assault
and was sentenced to five years to be served on probation. Following one probation
violation in April 2014, the trial court extended the Defendant’s probationary term for one
additional year. In July 2015, a violation of probation warrant issued based upon the
Defendant’s arrest for domestic assault, failing a drug screen, and use of alcohol. Following
a hearing wherein the Defendant admitted to the conduct to establish the violations, the
court revoked the Defendant’s probation and ordered the Defendant to serve the balance of
his sentence in confinement. The Defendant filed a timely notice of appeal from the court’s
revocation order.
       On appeal, the Defendant acknowledges that he committed the violations but argues
that “[p]erhaps it was an abuse of discretion to order confinement for the balance of the
sentence without first offering substance abuse treatment.” The State argues that this court
should affirm the trial court’s judgment by memorandum opinion because the court did not
abuse its discretion by revoking the Defendant’s probation. The Defendant did not file a
response to the State’s motion for affirmance.

        Our supreme court has concluded that a trial court’s decision to revoke a defendant’s
probation “will not be disturbed on appeal unless . . . there has been an abuse of discretion.”
State v. Harkins, 811 S.W.2d 79, 82 (Tenn. 1991) (citing State v. Williamson, 619 S.W.2d
145, 146 (Tenn. Crim. App. 1981)). An abuse of discretion has been established when the
“record contains no substantial evidence to support the conclusion of the trial judge that a
violation of the conditions of probation has occurred.” State v. Delp, 614 S.W.2d 395, 398
(Tenn. Crim. App. 1980); see State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); State v.
Grear, 568 S.W.2d 285, 286 (Tenn. 1978). When a trial court finds by a preponderance of
the evidence that a defendant has violated the conditions of probation, the court “shall have
the right . . . to revoke the probation.” Tenn. Code Ann. § 40-35-311(e)(1) (2014). After
revoking a defendant’s probation, the trial court may return a defendant to probation with
modified conditions as necessary, order a period of confinement, or order the defendant’s
sentence into execution as originally entered. Id. §§ 40-35-308(a), (c), -310 (2014). “In
probation revocation hearings, the credibility of witnesses is for the determination of the
trial judge.” Carver v. State, 570 S.W.2d 872, 875 (Tenn. Crim. App. 1978) (citing Bledsoe
v. State, 378 S.W.2d 811, 814 (Tenn. 1965)).

        The record reflects that the Defendant admitted that he had been drinking alcohol and
that he had a problem with cocaine. He also admitted to pleading guilty to a new charge of
domestic assault in Knox County Criminal Court. He stated that the victim of the domestic
assault was his sister, with whom he had been living. The Defendant’s probation officer
testified that the Defendant had committed four violations since being placed on probation:
failing to notify the officer of a change in residence, garnering and failing to report a new
arrest for domestic assault, testing positive for cocaine use, and drinking alcohol.

       We conclude that the record supports the trial court’s finding that the Defendant
violated the conditions of his probation and that the court did not abuse its discretion by
revoking the Defendant’s probation. See T.C.A. § 40-35-311(e)(1). Once the court revoked
the Defendant’s probation, it had the authority to order the Defendant to serve his sentence
in confinement. See id. §§ 40-35-308(a), (c), -310. The Defendant is not entitled to relief.
Accordingly, we affirm the judgment of the trial court pursuant to Tennessee Court of
Criminal Appeals Rule 20.


                                          _____________________________________
                                          ROBERT H. MONTGOMERY, JR., JUDGE

                                             -2-